PER CURIAM.
This was a proceeding under Florida Rule of Criminal Procedure 3.850 wherein the motion of Robert Lee Bryant was denied without an evidentiary hearing and without an attachment of those portions of the record showing conclusively that Bryant was entitled to no relief. Such procedure is allowable when the motion is legally insufficient on its face.
We are clearly persuaded from our perusal that Bryant’s motion was legally sufficient. Accordingly, we reverse and remand with instructions to either accord Bryant an evidentiary hearing or to attach to the order of denial such portions of the record as will conclusively show that Bryant is entitled to no relief.
REVERSED AND REMANDED with instructions.
DOWNEY, DELL and WALDEN, JJ., concur.